Citation Nr: 1705428	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertensive heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal stromal tumor.

4.  Entitlement to service connection for Graves' Disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for proper development of the issues.  The Veteran has contended in written statements and in his testimony at the Board hearing that there are missing service treatment records.  A November 2010 letter from the Patterson Army Health Clinic also indicated that the Veteran's records may have been lost.  A review of the record shows that there are some service treatment records associated with the record, including a separation examination, but it is likely that the service treatment records are incomplete.  

In September 2009 the AOJ instituted a request for the service treatment records from the appropriate agency and the response was that all available records had been supplied.  After the Veteran contended that his service treatment records were incomplete, the AOJ did not take steps to gather any missing evidence or to inform the Veteran that his records appeared to be missing as mandated by 38 C.F.R. § 3.159(e) (2016).  The Veteran was also not notified regarding alternative sources of evidence that could substitute for missing service treatment records.  Moreover, a formal finding on the unavailability of complete service treatment records was never added to the Veteran's claim's file following the electronic search.  

When service treatment records are lost or missing or destroyed, VA has a heightened duty to assist the Veteran in gathering evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Accordingly, to ensure compliance with VA's duty to assist on remand the Veteran must be properly notified of the missing service treatment records and VA's attempts to obtain them, and provided an opportunity to submit the records himself or to submit alternative evidence.  

Additionally, the Veteran testified at the Board hearing that he receives treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from June 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  The AOJ should again contact the appropriate source(s) to obtain any service treatment records from the period of April 1977 to December 1990.  

In the event that the above-requested records are unavailable and the AOJ concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should notify the Veteran that it was unable to obtain these records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  Specifically, the Veteran should be offered the opportunity to submit alternative evidence.  

3.  Finally, after completing any other development that may be indicated, the AOJ should readjudicate the claims.  If any benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
      
      
      
      
      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




